Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

2.	The amendments filed on 06/28/2022 have been fully considered and are made of record.
	a. Claims 6-8 have been amended.

Response to Arguments

3.	Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive. 

Regarding 102 rejection, the applicant argued for independent claim in page 10 that “Claim 1 recites that “each of the plurality of sparse portions [extends] in a direction inclined by a prescribed angle with respect to a first direction from the base plate to the ceramic dielectric substrate.” Weldon does not teach or suggest the foregoing recitation of claim 1”. Examiner respectfully disagrees.

Weldon teaches sparse portion 110a is extending from base plate 105 to substrate 170 and this direction is first direction, sparse portion 110a make angle with base plate 105 and this angle is prescribed angle in Fig. 4b and Fig. below.






    PNG
    media_image1.png
    823
    869
    media_image1.png
    Greyscale

Therefore, applicant’s arguments regarding 102 rejection are not persuasive.
Therefore, the rejection stands.


Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 and 6-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Weldon et al. (Pub No. Us 2002/0135969 A1; hereinafter Weldon).
Regarding Claim 1, Weldon teaches an electrostatic chuck (Chuck 100 in Fig. 2 and Fig. below; See [0074]-[0080]) comprising:
a ceramic dielectric substrate (substrate 55 in fig. 2 and Fig. below; See [0075]-[0076]) having a first major surface (first surface 115 See Fig. 2 and Fig. below) for mounting a suction target (115 mounting suction target 100 in Fig. 2 and Fig. below) and a second major surface (155 in fig. 2 and Fig. below) on opposite side from the first major surface (See second surface 155 is opposite to first surface 115 in fig. 2 and Fig. below);
a base plate (105 in fig. 2 and Fig. below) supporting the ceramic dielectric substrate (105 supports substrate 55 in Fig. 2 and Fig. below) and including a gas feed channel (105 has gas channel 160/90 in fig. 2 and Fig below); and
a first porous part (150 in fig. 2 and Fig. below) provided at a position between the base plate and the first major surface of the ceramic dielectric substrate (150 is in between 115 and 105 in Fig. 2 and Fig. below), the position being opposed to the gas feed channel (150 is in opposite position of 160/90 in Fig. 2 and Fig. below),
the first porous part including a plurality of sparse portions each including a plurality of pores (See 150 in Fig. 3b has plurality of pores 110 in Fig. 3b), the plurality of sparse portions being spaced from each other (sparse portion 110 being spaced from each other in Fig. 3b), and

    PNG
    media_image2.png
    831
    920
    media_image2.png
    Greyscale

each of the plurality of sparse portions extending in a direction inclined by a prescribed angle (See sparse portions 110 are extending in a direction and angle in fig. 4b and Fig. below) with respect to a first direction from the base plate to the ceramic dielectric substrate (See the direction from base plate 105 to substrate in Fig. 4b and Fig. below).

    PNG
    media_image1.png
    823
    869
    media_image1.png
    Greyscale

Regarding Claim 2, Weldon teaches the electrostatic chuck according to claim 1, wherein the plurality of pores are configured (plurality of pores 110 are configured in Fig. 2 and Fig. 3b) so that a gas fed from the gas feed channel can flow therethrough (gas feed from channel 160/90 in fig. 2).
Regarding Claim 6, Weldon teaches the electrostatic chuck according to claim 1, wherein
a plurality of pores provided in a second porous part are further dispersed in three dimensions (See three-dimensional porous part in Fig. 3b and Fig. below) than a plurality of pores provided in the first porous part (See the second porous part and first porous part in fig.. 3b and Fig. below), and
proportion of pores penetrating in the first direction is higher in the first porous part than in the second porous part (diameter of first porous part is greater than the second porous part, therefore proportion of first porous part is greater in Fig. 3b and Fig. below).

    PNG
    media_image3.png
    665
    897
    media_image3.png
    Greyscale

Regarding Claim 7, Weldon teaches the electrostatic chuck according to claim 1, wherein average value of diameter of the plurality of pores provided in a second porous part is larger than average value of diameter of the plurality of pores provided in the first porous part (diameter of second porous part is greater than the first porous part in fig. 3b and Fig. below).

    PNG
    media_image4.png
    665
    897
    media_image4.png
    Greyscale

Regarding Claim 8, Weldon teaches the electrostatic chuck according to claim 1, wherein average value of diameter of the plurality of pores provided in a second porous part is smaller than average value of diameter of the plurality of pores provided in the first porous part (diameter of second porous part is smaller than the first porous part in fig. 3b and Fig. below).

    PNG
    media_image3.png
    665
    897
    media_image3.png
    Greyscale

Regarding Claim 9, Weldon teaches the electrostatic chuck according to claim 1, further comprising: a second porous part provided between the first porous part and the gas feed channel (second porous part is in between first porous part and 100 in Fig. 3b and Fig. below), and including a plurality of pores (See plurality of pores 150 in Fig. 3b and Fig. below),
variation of diameter of the plurality of pores provided in the first porous part is smaller than variation of diameter of a plurality of pores provided in the second porous part (variation of diameter of first porous part is smaller than the second porous part in fig. 3b and Fig. below).

    PNG
    media_image4.png
    665
    897
    media_image4.png
    Greyscale

Regarding Claim 10, Weldon teaches the electrostatic chuck according to claim 1, wherein the first porous part (See [0076]) and the ceramic dielectric substrate are composed primarily of aluminum oxide (See [0078], [0083]), and purity of the aluminum oxide of the ceramic dielectric substrate is higher than purity of the aluminum oxide of the first porous part (higher dielectric breakdown means higher purity of dielectric substrate; See [0083]).
Regarding Claim 11, Weldon teaches the electrostatic chuck according to claim 1, further comprising: 
a second porous part provided between the first porous part and the gas feed channel (second porous part is in between first porous part and 100 in Fig. 3b and Fig. below), the ceramic dielectric substrate including a first hole part (substrate 55 has hole part 80 in Fig. 2) being located between the first major surface and the first porous part (80 is n between first major surface 115 and first porous part 150 in Fig. 2), 
the second porous part including a ceramic porous body (See [0085]) including a plurality of pores (second porous part with plurality of pores in Fig. 3b and Fig. below), and 
a compact section (compact section 155 in Fig. 2) more compact than the ceramic porous body (155 is more compact than ceramic porous body 150 in fig. 2), as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate (155 is projected from horizontal direction, from base plate 105 to substrate 55 is vertical direction, therefore perpendicular), 
the compact section being configured to overlap the first hole part (compact section 155 overlaps porous portion of 150 in fig. 2), and the second porous section being configured not to overlap the first hole part (second porous part doesn’t overlap first porous part in Fig. 3b and Fig. below).

    PNG
    media_image4.png
    665
    897
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weldon.
Regarding Claim 3, Weldon teaches the electrostatic chuck according to claim 1, wherein the angle between the first direction and the extending direction of the sparse portion (See the angle in fig. 2 and fig. below).

    PNG
    media_image5.png
    693
    889
    media_image5.png
    Greyscale

Weldon is silent about angle is 5° or more and 30° or less.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use about angle is 5° or more and 30° or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
8.	Claims 4-5 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 4, none of the prior art fairly teaches or suggests the electrostatic chuck according to claim 1, wherein
the first porous part further includes a dense portion located between the plurality of sparse portions and having a higher density than the sparse portion,
the sparse portion includes a wall part provided between the pores, and
in a direction generally orthogonal to the direction inclined by the prescribed angle with respect to the first direction, minimum dimension of the wall part is smaller than minimum dimension of the dense portion.
10.	Regarding Claim 5, none of the prior art fairly teaches or suggests the electrostatic chuck according to claim 1, wherein the ceramic dielectric substrate includes a first hole part located between the first major surface and the first porous part,
at least one of the ceramic dielectric substrate and the first porous part includes a second hole part located between the first hole part and first porous part, and
in a second direction generally orthogonal to the first direction, dimension of the second hole part is smaller than dimension of the first porous part and larger than dimension of the first hole part.
11.	Regarding Claim 12, none of the prior art fairly teaches or suggests the electrostatic chuck according to claim 1, wherein The ceramic porous body includes a plurality of sparse portions including a plurality of pores and a dense portion having a density higher than a density of the sparse portions, in the ceramic porous body, each of the plurality of sparse portions extends in the first direction, and the dense portion is located between the plurality of sparse portions, the sparse portions include a wall part provided between the pores, and in the second direction, minimum dimension of the wall part is smaller than minimum dimension of the dense portion.
Claims 14-17 depend on claim 12, therefore claims 14-17 also have allowable subject matter.
12.	Regarding Claim 13, none of the prior art fairly teaches or suggests the electrostatic chuck according to claim 1, wherein when a direction generally orthogonal to the first direction is taken as a second direction, the first porous part includes a first region located on the ceramic dielectric substrate side in the second direction, the ceramic dielectric substrate includes a first substrate region located on the first region side in the second direction, the first region is provided to be in contact with the first substrate region, and an average grain size in the first region is different from an average grain size in the first substrate region. 


Conclusion

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday THROUGH Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858